Case 1:20-cv-02628-BMC Document 7 Filed 07/10/20 Page 1 of 1 PagelD #: 33

Attorney(s) Aidala, Bertuna & Kamins, P.C.
Index # 1:20-cv-02628-BMC
Purchased/Filed: June 12, 2020
State of New York
Court: U. S. District
County: Eastern Dist.
AFFIDAVIT OF SERVICE - SECRETARY OF STATE

Camilla Ramnarime

 

 

 

 

Plaintiff(s)
against
Queens Liberty Foods Inc.
Defendant(s)
STATE OF NEW YORK ) DESCRIPTION OF PERSON SERVED: Approx. Age: 55 Yrs.
COUNTY OF ALBANY )SS —
CITY OF ALBANY ) Weight: 120Lbs. Height: 5'0" Sex: Female Color of skin: White
Hair color: Blonde Other:
Robert Guyette , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; is not a party to this action, and resides in the State of NY, and that on
June 30, 2020 ,at 12:30PM , at the office of the Secretary of State of the State of NY,

 

located at 99 Washington Ave, 6th FI, Albany, New York 12231 deponent served:
Summons in a Civil Action & Complaint

 

on
Queens Liberty Foods Inc.

 

the Defendant in this action, by delivering to and leaving with Sue Zouky
AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of

 

making such service, deponent paid said Secretary of State a fee of $40 dollars; That said service
was made pursuant to Section BUSINESS CORPORATION LAW §306.

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office
of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

defendant.

Sworn to before me on this

 

 

 

 

} NOTARY PUBLIC, State of New York
01876314054, Schenectady Invoice-Work Order # 2016506

Commission Expires November 3, 2022

Attorney File # 2012833
